DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freudenstein et al. (US 10,882,548) in view of Fevre et al. (US 9,487,228).  Freudenstein et al. discloses a steering device (#20) for steering a vehicle (has the ability to so perform), the steering device comprising:
a movable member (upper jacket #34) configured to move along with a shaft member (steering shaft #22) in an axial direction (along axis #32) of the shaft member and to rotatably support the shaft member (has the ability to so perform), the shaft member (#22) being connected, at a rear end of the shaft member in a front-rear direction of the vehicle, to an operating member (steering wheel, not shown; column 2, lines 46-53);
a holding member (including lower jacket #36, guide rack #62, and/or sliding structure #64) configured to hold the movable member (#34) so as to move in the axial direction (along axis #32; has the ability to so perform; column 2, line 62-column 3, line 43; column 4, line 27-column 5, line 20);
an impact absorbing member (energy absorbing strap #30) connected to the movable member (#34; column 3, lines 44-56), the impact absorbing member (#30) being configured to absorb impact as a front end portion of at least one of the shaft member (#22) and the movable member (#34) in the front-rear direction of the vehicle moves frontward in the axial direction (along axis #32) inside a space for movement (figure 2; has the ability to so perform);
a movement driving unit (including telescope drive device #38 and stow drive device #66) configured to move the movable member (#34) along the axial direction (along axis #32) so as to change a position of the movable member in the axial direction in a vehicle body of the vehicle (has the ability to so perform; column 3, lines 13-43; column 4, line 27-column 5, line 14).
Freudenstein et al. discloses the device configured to perform first control (axial displacement at slower speed using telescope drive device #38) and second control (axial displacement at faster speed using stow drive device #66) by which the movement driving unit (#38, 66) is controlled (has the ability to so perform), the first control being a control for moving the movable member (#34) along the axial direction (along axis #32) within such a range that the front end portion is located rearward of the space for movement in the front-rear direction of the vehicle (un-stowed state #27), and the second control being a control for moving the movable member along the axial direction within such a range that the front end portion is located inside the space for movement (stowed state #25; figures 1-4; columns 2-5), wherein the device is configured to allow the second control (axial displacement at faster speed using stow drive device #66) to start when it is determined that there is no need to absorb impact by the impact absorbing member (#30; has the ability to so perform, such as when steering column apparatus #20 is stowed out of the way of vehicle occupants during autonomous travel), wherein the device is configured to determine that there is no need to absorb impact by the impact absorbing member (#30) when the operating member (steering wheel) is located frontward of a predetermined position in the front-rear direction of the vehicle (has the ability to so perform, such as when steering column apparatus #20 is stowed out of the way of vehicle occupants during autonomous travel), wherein the device is configured to determine that there is no need to absorb impact by the impact absorbing member (#30) when a running state of the vehicle meets a predetermined condition (has the ability to so perform, such as when steering column apparatus #20 is stowed out of the way of vehicle occupants during autonomous travel), wherein the device is configured to change, according to a running state of the vehicle, a length of the space for movement in the axial direction that is stored in a predetermined storage area, and the device is configured to perform the first control and the second control using the changed length in the axial direction (has the ability to so perform, such as when steering column apparatus #20 is stowed out of the way of vehicle occupants during autonomous travel), wherein the device is configured to change, according to a running state of the vehicle, a length of the space for movement in the axial direction by controlling the movement driving unit (#38, 66; has the ability to so perform, such as when steering column apparatus #20 is stowed out of the way of vehicle occupants during autonomous travel).  Freudenstein et al. does not specifically disclose a controller configured to perform the control functions.  Fevre et al. teaches a steering device (steering column #1) comprising a controller (control device) being configured to perform first control (ergonomic adjustment along axis of tubes #4, 5 at slower speed using geared motor unit #7) and second control (stowing adjustment in which leg #3 can be slid in fairing #2 at faster speed using geared motor unit #9) by which a movement driving unit (geared motor units #7, 9) is controlled, the first control being a control for moving a movable member (outer tube #5) along an axial direction (along axis of tubes #4, 5) within such a range that a front end portion of at least one of a shaft member (inner tube #4 or steering wheel stub #6) and the movable member (#5) is located rearward of a space for movement in the front-rear direction of the vehicle (figures 5, 6), and the second control being a control for moving the movable member along the axial direction within such a range that the front end portion is located inside the space for movement (figure 7; columns 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the controller as taught by Fevre et al., to improve the steering device of Freudenstein et al., for the predictable result of enhanced control of the movement driving unit.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freudenstein et al. (US 10,882,548) in view of Fevre et al. (US 9,487,228), further in view of Park (US 10,899,378).  Freudenstein et al., as modified by Fevre et al., does not disclose an airbag or an airbag housing part.  Park teaches a steering device (steering column apparatus #1) comprising an airbag housing part (within steering wheel #W), wherein the airbag housing part is configured to move along with a shaft member (steering shaft #110 of moveable unit #100) in an axial direction (axial direction of moveable unit #100) and to house an airbag (#A) so as to allow the airbag to deploy (has the ability to so perform; figures 1-8; columns 3-7), and a predetermined position (such as, position during an autonomous driving mode) is a position at which the airbag becomes unable to fulfill an expected function (column 1, lines 44-56; column 3, lines 1-6; column 6, line 43-column 7, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the airbag as taught by Park, to improve the steering device of Freudenstein et al., as modified by Fevre et al., for the predictable result of providing protection to a vehicle driver during a collision event. 

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses retractable steering devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614